Case 4:20-cv-00107-AWA-LRL Document 1 Filed 07/10/20 Page 1 of 19 PageID# 1



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                             NEWPORT NEWS DIVISION

JANE DOE,
Individually and on behalf
of all others similarly situated,

       Plaintiffs,
                                                            Civil No. 4:20-cv-00107
v.
                                                            JURY TRIAL DEMANDED
INNOVATIVE ENTERPRISES, INC.
SERVE: CT Corporation System
       4701 Cox Road, Ste. 285,
       Glen Allen, VA 23060

       Defendant.

                               CLASS ACTION COMPLAINT

       Comes now the Plaintiff, JANE DOE, individually and on behalf of all other similarly

situated individuals, for her Class Action Complaint and alleges the following individual and class

claims against Innovative Enterprises, Inc.:

                                    NATURE OF THE CASE

       1.      Plaintiff brings this action against Defendant for violations of the Federal Fair

Credit Reporting Act (FCRA), 15 U.S.C. §§ 1681a-x, which imposes several important

requirements on consumer reporting agencies, such as the defendant, that sell employment-related

consumer reports.

       2.      Defendant is a consumer reporting agency (CRA) as defined by the FCRA.

       3.      Defendant obtains consumer information bearing on consumers’ character, general

reputation, personal characteristics and mode of living from myriad sources such as criminal and

traffic records, social security number information, sex offender registries, sanctions and
Case 4:20-cv-00107-AWA-LRL Document 1 Filed 07/10/20 Page 2 of 19 PageID# 2



debarments records, Department of Health & Human Services inspector general records, Food &

Drug Administration debarment records, Office of Foreign Asset Control records, and U.S.

General Services Administration excluded persons list.

       4.       After acquiring consumer information from its sources, Defendant regularly

assembles that information into a report, which it then sells to third parties. In this case, Defendant

sold information to other CRAs, such as Pinkerton Consulting & Investigations, Inc. (Pinkerton)

which then sells the information contained in the reports to other third-parties, which in this case

are prospective employers.

       5.       Defendant sells such consumer reports to customers throughout the country, using

facilities of interstate commerce to transmit such reports, including but not limited to electronic

transmission.

       6.       Plaintiff was a victim of an inaccurate consumer report sold by Defendant to a third-

party, Pinkerton which sold the report to Plaintiff’s prospective employer, Trinity Logistics, Inc.

(Trinity), in Seaford, Maryland. Plaintiff was terminated from her job at Trinity, because Trinity

relied on the inaccurate and derogatory consumer report about her.

       7.       Trinity bought an employment-purposed report from Pinkerton, which contained

the erroneous criminal record supplied first in a consumer report compiled by Innovative. As a

result of Trinity’s use of the erroneous consumer report sold to Pinkerton by Defendant, Plaintiff

was left jobless and humiliated.

       8.       Despite the fact that Defendant is a consumer reporting agency and sells consumer

reports as defined by the FCRA, it attempts to avoid its obligations under the FCRA by disclaiming

FCRA governance in its marketing materials and contracts with third parties.

       9.       On its website, it publishes this disclaimer:




                                                  2
Case 4:20-cv-00107-AWA-LRL Document 1 Filed 07/10/20 Page 3 of 19 PageID# 3



Innovative Enterprises, Inc. ("IEI") is not a "Consumer Reporting Agency," and services do not
constitute a "Consumer Report" as those terms are defined under the federal Fair Credit Reporting
Act, 15. U.S.C. § 1681 et seq. ("FCRA"). Services may not be included, in whole or in part, in
any Consumer Report, nor may they be used in any way to establish any consumer's eligibility for
employment, certain benefits, or any other Permissible Purpose under the FCRA. IEI does not
provide services directly to employers, landlords, or to any other entity which makes hiring or
rental decisions, or any other decision regulated by the FCRA.

       10.     However, Innovative specifically markets itself as a company that provides

information and services that are governed by the FCRA. https://www.knowthefacts.com/home

       11.     Innovative markets and supplies data solutions, medical solutions, volunteer

solutions, court record solutions, and investigative solutions whereby it collects information about

individual consumers, compiles it into a report, and then sells it to third parties.

       12.     The FCRA imposes several obligations upon Defendant which are not only well-

established, but they are easy to follow. It is clear from the Defendant’s website that it knows

about the FCRA and has chosen not to abide by its strictures.

       13.     Despite Defendant marketing its solutions for employment purposes, among many

other things, it disclaims that the information in the reports that it markets and sells can be used

for employment purposes.

       14.     Defendant has previously been sued for its violations of the FCRA, and thus it

knows that it is governed by the FCRA. It is aware of the entire text of the FCRA and its legislative

history as well as the regulatory oversight by the Federal Trade Commission.

       15.     Defendant accesses large databases of public records and related employment

histories as a nationwide consumer reporting agency. It accesses databases to prepare and furnish

consumer reports for employment and other purposes. Pinkerton provided these consumer reports

to prospective and existing employers, including Trinity and the prospective employers of putative

class members. These employers refused to hire Plaintiff and other putative class members based




                                                  3
Case 4:20-cv-00107-AWA-LRL Document 1 Filed 07/10/20 Page 4 of 19 PageID# 4



in whole or in part on the contents of the consumer reports.

       16.     Defendant does not supply any notice to consumers about whom it has sold a report

containing adverse employment information to a third party, such as a criminal record in this case.

       17.     Providing a copy of the consumer report containing criminal background

information as well as a statement of consumer rights at the time it supplies such a report to the

third-party CRA or employer arms the nation’s millions of job applicants with the knowledge and

information needed to challenge inaccurate, incomplete, and misleading public-records-based

consumer reports. The FCRA is designed to permit individuals whose reports are inaccurate with

ample time to identify the inaccuracies and correct them before the employer has made an

employment decision.

       18.     Defendant does not maintain any procedure by which it ensures that the information

it reports to its customers is complete or up to date.

       19.     Plaintiff asserts nationwide class claims against Defendant under 15 U.S.C. §

1681k(a), because Defendant provided the CRA, and ultimately Plaintiff’s employer, with a

consumer report containing inaccurate criminal information likely to adversely affect Plaintiff’s

ability to obtain employment without providing Plaintiff notice at the time Defendant provided the

report to Pinkerton.

       20.     Plaintiff also asserts a nationwide class claim against Defendant under 15 U.S.C. §

1681e(a) and 1681b(a) because it provided a consumer report to Pinkerton without a permissible

purpose to do so and without reasonable procedures in place to assume the proper use of and lawful

purpose of such report. Defendant provided a report that, on its face, states that the consumer

report it supplied about Ms. Doe is not to be used to make employment decisions, yet it supplied

such a report to an entity that it knew had obtained and used it for an employment purpose.




                                                  4
Case 4:20-cv-00107-AWA-LRL Document 1 Filed 07/10/20 Page 5 of 19 PageID# 5



        21.      Plaintiff brings an individual claim under 15 U.S.C. § 1681e(b) against Defendant

because of inaccuracies contained in the consumer report. Defendant sold a report about Plaintiff

that “verified” she was convicted of a crime, but which criminal record was expunged, and thus a

legal nullity.

        22.      In addition, the report was so misleading as to be inaccurate. The fact that a

criminal conviction had long ago been expunged and which contained arrest nolle prosqui records

older than seven years but was nonetheless reported by Defendant to Pinkerton demonstrates not

only that the report was inaccurate and obsolete, but also that Pinkerton did not have strict

procedures in place to ensure the record was both complete and up to date.

                                             PARTIES

        23.      Plaintiff Jane Doe is a “consumer” as defined by 15 U.S.C. § 1681a.

        24.      Ms. Doe lives in Delaware, which is within the territorial confines of the District

of Delaware United States District Court.

        25.      Innovative Enterprises, Inc., (“Innovative”) is a foreign corporation with its

principal place of business in Newport News, VA. Innovative conducts business and hires

employees in the Eastern District of Virginia, Newport News Division. In July of 2019, Innovative

was acquired by Appriss Inc., a foreign corporation with its principal place of business in

Louisville, KY.

        26.      Defendant is a “consumer reporting agency,” as defined by 15 U.S.C. § 1681a(f),

that compiles, sells, furnishes, and uses consumer reports and services in the Eastern District of

Virginia and throughout the United States.

                                  JURISDICTION AND VENUE

        27.      The Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331 and 15




                                                  5
Case 4:20-cv-00107-AWA-LRL Document 1 Filed 07/10/20 Page 6 of 19 PageID# 6



U.S.C. § 1681p.

       28.     Venue is proper in the Eastern District of Virginia, Newport News Division,

because Defendants are subject to personal jurisdiction in this District, maintain places of business

in this District, and make employment decisions and/or sell consumer reports regarding individuals

residing in this District. 28 U.S.C. § 1391(c).

                             GENERAL FACTUAL ALLEGATIONS

       29.     During the class period, Defendant furnished an employment-purposed consumer

report concerning Plaintiff to a third party, Pinkerton Consulting & Investigations, which in turn

sold the report to Ms. Doe’s employer, Trinity.

       30.     Among other things, the FCRA regulates the collection, maintenance, and

disclosure of consumer credit report information by consumer reporting agencies (CRAs),

including public record information.

       31.     Additionally, the FCRA mandates conditions, procedures, and limitations on the

use of consumer reports for employment purposes by prospective employers and other individuals.

       32.     The FCRA mandates that a report user, before taking any adverse action based in

whole or in part on a consumer report, must provide to the consumer a copy of the applicant’s

report and a summary of the applicant’s rights under the FCRA.

       33.     Innovative and Pinkerton are parties to an agreement whereby Innovative furnishes

customized, employment-purposed consumer reports about consumers, including but not limited

a report known as the “NATCRIM.”

       34.     Under the FCRA, Pinkerton must certify that each consumer report it requests is

for a permissible purpose.

       35.     Innovative may not supply a consumer report to Pinkerton without obtaining a




                                                  6
Case 4:20-cv-00107-AWA-LRL Document 1 Filed 07/10/20 Page 7 of 19 PageID# 7



certification that the consumer report is being provided for a permissible purpose enumerated in

the statute.

        36.    Innovative has an independent obligation to comply with the FCRA.

        37.    Innovative’s violations of the FCRA have been willful, wanton, and reckless in that

it knew, or should have known, that it was failing to comply with the requirements of the FCRA.

        38.    Innovative willfully disregards its duties under the FCRA, which it exacts serious

consequences on job applicants and interstate commerce. The natural result of Innovative’s failures

to abide by the conditions, procedures and limitations of the FCRA prejudices consumers’ ability

to challenge information contained in consumer reports it sells to third parties.

        39.    Innovative does not provide notification to consumers that it furnished an

employment-purposed consumer report containing a criminal record likely to adversely affect

employment at the time it provides the report to third parties.

        40.    Innovative expressly disclaims that it is providing consumer reports for

employment purposes, yet it knowingly supplies such reports to third parties that it knows uses the

reports for employment purposes.

               THE EXPERIENCE OF THE REPRESENTATIVE PLAINTIFF

        41.    Ms. Doe applied for a job at Trinity on or about August 6, 2016.

        42.    Trinity requested that Ms. Doe complete an employment application and consumer

report authorization and release form.

        43.    On or about August 22, 2016, Trinity’s employee, Hillary Wright, called Ms. Doe

by phone and offered her a job. That same day, Trinity emailed a job offer letter to Ms. Doe. (Ex.

1). The offer of employment stated that the full-time position was supposed to start on September

12, 2016, at an hourly rate of $12.




                                                 7
Case 4:20-cv-00107-AWA-LRL Document 1 Filed 07/10/20 Page 8 of 19 PageID# 8



        44.     On or about August 22, 2016, Ms. Doe accepted the job by signing the offer letter

and sending it back to Trinity.

        45.     On or about August 22, 2016, Ms. Doe completed the necessary paperwork, signed

and delivered it to the Trinity office.

        46.     After delivering the completed employment paperwork, Ms. Doe submitted to a

drug test. She was given a tour of the Trinity jobsite and introduced to her new co-workers. She

was excited about starting her new job and bought new clothes appropriate for the workplace.

        47.     Trinity purchased an employment-purposed consumer report about Ms. Doe from

Pinkerton, which was requested on August 25, 2016, and fulfilled by Pinkerton in accordance with

its standard procedures on August 26, 2016.

        48.     Thereafter, on August 26, 2016, and in accordance with Pinkerton’s standard

procedures, Pinkerton furnished Ms. Doe’s consumer report to both Trinity and to itself, as

Trinity’s agent and the party responsible for making the actual hiring decision for Trinity by

“flagging” the report as containing a criminal record, marking the report in bold with the words

“FLAGGED ORDER.”

        49.     Unbeknownst to Ms. Doe, Trinity and/or Pinkerton used the consumer report it

obtained and/or created to take an adverse-employment action against her. Upon information and

belief, as Pinkerton is under contract with Trinity, in accordance with the contract, Pinkerton

applied Trinity’s pre-defined hiring criteria and coded Ms. Doe to be ineligible for employment.

Pinkerton did not notify Ms. Doe she was not hired, it did not provide Ms. Doe with a copy of the

report containing the criminal record, and it did not provide her with a summary of rights under

the FCRA.

        50.     This adjudication and coding the report as “FLAGGED ORDER” constituted an




                                                8
Case 4:20-cv-00107-AWA-LRL Document 1 Filed 07/10/20 Page 9 of 19 PageID# 9



“adverse action” by Pinkerton and Trinity.

       51.     Pinkerton’s decision to code Ms. Doe as ineligible for hire was based upon a “hit”

containing criminal records attributed to Ms. Doe and furnished in her consumer report.

       52.     The hit included an inaccurate criminal record from Maryland attributed to Ms.

Doe.

       53.     The record contained information that should never have appeared in any consumer

report because it had been expunged nearly four years prior to the report.

       54.     In addition to the fact that the report contained information that was expunged, it

also contained un-adjudicated misdemeanor charges nolle prosequi and that predated the report by

more than seven years.

       55.     Not only should the report never have contained expunged records, it should never

have contained obsolete arrest information more than seven years old.

       56.     The Order Summary contained a statement that there were “2 of 2 reports.” The

summary regarding criminal information included a “verification” that there was a “flagged” result

in the National Criminal Database.

       57.     On August 26, 2016, Trinity’s employee, Hillary Wright, called Ms. Doe on the

telephone to inform her that Trinity had obtained a “background screening” report (employment-

purposed consumer report) that contained criminal conviction and charging information.

       58.     Ms. Doe explained that the criminal conviction was improperly reported and should

not have been on her record at all because it had been expunged nearly four years earlier, in October

of 2012.

       59.     Ms. Wright called Ms. Doe back 20 to 30 minutes later, after speaking to a company

director, and terminated Ms. Doe’s employment, which is an adverse action as defined in the




                                                 9
Case 4:20-cv-00107-AWA-LRL Document 1 Filed 07/10/20 Page 10 of 19 PageID# 10



FCRA.

        60.     At the time Ms. Wright, on behalf of Trinity, notified Ms. Doe of the adverse

employment action, Trinity did not supply Ms. Doe with a required copy of the employment-

purposed consumer report or notice that it had obtained such a report that was likely to have an

adverse impact on her employment.

        61.     At the time that Innovative assembled and disbursed Ms. Doe’s consumer report to

Pinkerton and Trinity, the actual source of the information -- the Anne Arundel County, Maryland

clerk’s office -- did not have any expunged records pertaining to Ms. Doe, and it was therefore

impossible that Innovative, anyone acting on its behalf, obtained the complete and up-to-date

record for Ms. Doe.

        62.     Ms. Doe had no idea that the inaccurate and outrageous report about her had been

assembled and sold by Innovative, which had no permissible purpose to supply the report to any

third parties because the only reason for which Ms. Doe provided permission was for an

employment purpose.

        63.     Upon information and belief, Innovative obtained out-of-date and incomplete

information about Ms. Doe from either its own incomplete and outdated database or the database

of a third party.

        64.     The disclosure and authorization form that Plaintiff believes that she signed was

only for the purpose of obtaining an employment-purposed consumer report.

        65.     Had Ms. Doe been informed that the report being obtained was for any other

purpose than an employment purpose, she would not have authorized the report. Had she been

informed that the consumer reporting agency expressly disclaimed the accuracy of and use of the

report for employment purposes, she would never have authorized the report.




                                               10
Case 4:20-cv-00107-AWA-LRL Document 1 Filed 07/10/20 Page 11 of 19 PageID# 11



          66.   As a result of Innovative’s actions and inaction, Plaintiff suffered loss of

employment, wages, and other economic losses, humiliation, damage to her reputation, emotional

distress, loss of sleep, loss of appetite, relational strain, inconvenience, deprivation of

congressionally-mandated information, and invasion of her privacy. The Class suffered a

deprivation of congressionally-mandated information at the time it was made available to the users

to whom Innovative sold its reports. The class members thus suffered the loss of an opportunity

to correct or explain information in their consumer reports before an adverse action was taken.

          67.   Ms. Doe filed a lawsuit against Trinity and Pinkerton in the District of Delaware.

The case against Trinity was resolved by compromise and dismissed. The case against Pinkerton

is still pending.

          68.   In the course of litigation against Pinkerton, in approximately September of 2018,

Plaintiff first learned about Innovative’s role in supplying the erroneous and damaging consumer

report, the “NATCRIM” report, to Pinkerton.

          69.   Innovative knows or should know that it is governed by the FCRA as a consumer

reporting agency and that its reports, including NATCRIM, are consumer reports.

          70.   Innovative has been previously sued by consumers for similar violations of the

FCRA.

          71.   Innovative knew or should have known that litigation was likely when it received

information from Pinkerton concerning the Plaintiff and the mistakes that it had made on her

report.

          72.   Innovative destroys consumer search results after 60 days. However, within a few

days after selling the erroneous report about Ms. Doe to Pinkerton, it learned that the report

contained the erroneous and derogatory information from Pinkerton. Innovative was informed in




                                                11
Case 4:20-cv-00107-AWA-LRL Document 1 Filed 07/10/20 Page 12 of 19 PageID# 12



September of 2016 that it had erroneously reported the information. Instead of taking corrective

action right away, it shifted the onus onto the innocent consumer to prove that she did not have the

criminal record that Innovative reported about her.

       73.       It is the duty of the consumer reporting agency, not the Plaintiff, to use reasonable

procedures to assure maximum possible accuracy.

       74.       Instead of implementing reasonable procedures to assure maximal accuracy,

Defendant merely collected all information it thought it could attribute to Ms. Doe and, without

taking reasonable steps to assure it was maximally accurate, within hours supplied an erroneous

report about her to Pinkerton.

                                 CLASS ACTION ALLEGATIONS
                                   Plaintiffs’ Proposed Classes

       75.       Plaintiff brings this action on a class basis, with initial class definitions that follow.

       76.       The § 1681k(a)(1) Notice Class, on or after August 25, 2015. Pursuant to Federal

Rule of Civil Procedure 23 and 15 U.S.C. § 1681k, Plaintiff brings this action for themselves and

on behalf of the following “Notice Class,” of which she is a member, initially defined as:

       All natural persons residing in the United States (including all territories and other
       political subdivisions of the United States) (a) who were the subject of a consumer
       report issued after August 25, 2015, (b) that was furnished by Innovative to a third
       party, (c) that contained at least one public record of a criminal conviction or arrest,
       and (d) to whom Innovative did not place in the United States mail postage pre-
       paid, on the day it furnished the report, a written notice that it was furnishing the
       subject report and containing the name of the person that was to receive the report.

       77.       The § 1681c(a) Obsolete Information Class on or after August 26, 2015. Ms. Doe

brings this class action pursuant to Rules 23(a) and 23(b) of the Federal Rules of Civil Procedures,

on behalf of the following “Obsolete Information Class,” of which she is a member, initially

defined below:




                                                    12
Case 4:20-cv-00107-AWA-LRL Document 1 Filed 07/10/20 Page 13 of 19 PageID# 13



        All natural persons residing in the United States (including all territories and other
        political subdivisions of the United States), (a) who were the subject of a consumer
        report for employment purposes (b) provided by Innovative to a third party (c) on
        or after August 25, 2015, (d) containing a record of an arrest antedating the report
        by more than seven years.

        78.    Numerosity.      Upon information and belief, the putative Classes exceed 50

members each. Information concerning the exact size of the putative Class is within the exclusive

possession of Defendant or its agents.

        79.    The Class members are so numerous that joinder of all members is impracticable.

        80.    Typicality. Plaintiff’s claims are typical of the claims of the other Class members

as all Class members were similarly affected by Defendant’s unlawful conduct in violation of the

FCRA.

        81.    Adequacy. Plaintiff will fairly and adequately protect the interest of the Class

Members and have retained counsel competent and experienced in complex litigation. Plaintiff is

a member of the Classes and does not have any interests antagonistic to or in conflict with the

members of the Classes. Plaintiff’s claims are the same as those of the Classes, which all arise

from the same operative facts and are based upon the same legal theories.

        82.    Commonality. Common questions of law and fact exist as to all Class members

and predominate over any questions solely affecting individual Class members, including by

example only and without limitation:

               a. Whether the uniform failure to provide timely a copy of
                  employment purposed consumer reports containing a negative
                  public record violated the FCRA;

               b. Whether Innovative’s disclaimer that the report was not to be
                  used for employment purposes rendered the Plaintiff’s
                  authorization a nullity and the procurement of the report illegal;

               c. Whether Innovative maintains strict procedures designed to




                                                 13
Case 4:20-cv-00107-AWA-LRL Document 1 Filed 07/10/20 Page 14 of 19 PageID# 14



                      insure complete and up-to-date reports when it never obtains a
                      complete and up-to-date court record, therefore § 168lk(a)(2) is
                      inapplicable;

                   d. Whether Innovative supplied consumer reports that contain
                      criminal arrest information that antedated the report by more
                      than seven years;

                   e. Whether Innovative supplied employment-purposed consumer
                      reports to users without a permissible purpose to do so in
                      violation of 15 U.S.C. § 1681e(a); and

                   f. Whether Innovative’s violations of the FCRA were “willful.”

        83.        Superiority. A class action is superior to other available methods for the fair and

efficient adjudication of this controversy because the membership of the Classes is so numerous

and involves claims that, taken individually, may not justify the costs and effort of bringing suit.

        84.        Further, the prosecution of several actions by individual members of the Classes

would create a risk of varying adjudications with respect to members of the Class, as well as create

inconsistent standards of conduct for those opposing the Classes. Additionally, individual actions

by members of the Classes may be dispositive of the interests of other members not parties to the

adjudication of the claim, which would impair or impede the ability of those individuals to protect

their interests.

        85.        Predominance. The claims of the class members, including the common questions

of law and fact, predominate over any individual facts or legal issues present in the class claims.

There are no factual or legal issues that differ among the putative class members. The principal

issues are: (a) whether Defendant sold a consumer report to third parties about Plaintiff and each

putative class member for a permissible purpose; (b) whether Defendant had reasonable

procedures in place to comply with the FCRA; (c) whether Defendant required that prospective




                                                   14
Case 4:20-cv-00107-AWA-LRL Document 1 Filed 07/10/20 Page 15 of 19 PageID# 15



users of the information identify themselves, certify the purposes for which the information is

sought, and certify that the information will be used for no other purpose; (d) whether Defendant

made a reasonable effort to verify the uses certified by Pinkerton prior to furnishing such user a

consumer report; (e) whether and how Defendant maintained strict procedures to ensure that the

criminal public records were complete and up-to-date; (f) whether Defendant sold consumer

reports that contained obsolete information to third parties; (g) whether Defendant received advice,

guidance, counsel, or legal advice that it was not a consumer reporting agency and/or that the

reports it compiled and sold to third parties were consumer reports. Defendant’s violations were

negligent, reckless, knowing or intentionally committed in conscious disregard for the rights of

the Plaintiff and putative class members.

        86.     The members of the classes can be identified and ascertained by using the

Defendant’s records, records maintained by its customers and the end-users of consumer reports

furnished by Innovative to its CRA clients.

                                 COUNT I – CLASS CLAIM
              Failure To Provide “At The Time” Notice – 15 U.S.C. § 1681k(a)(1)

        87.     Plaintiff incorporates by reference those paragraphs set out above as though fully

set forth herein.

        88.     The consumer report of the Named Plaintiff and of each member of the “Notice

Class” was furnished for an employment purpose and contained one or more public records of the

type that may adversely affect an employer’s hiring decision.

        89.     As to the Named Plaintiff and the “Notice Class,” Innovative uniformly fails to

comply with the rigors of FCRA § 1681k(a)(2) and therefore must necessarily rely on its

compliance with § 1681k(a)(1).




                                                15
Case 4:20-cv-00107-AWA-LRL Document 1 Filed 07/10/20 Page 16 of 19 PageID# 16



       90.     On information and belief, Plaintiff alleges that Innovative obtains public records

including criminal records from a third-party consumer reporting agency and does not attempt to

obtain this information through its own courthouse searches.

       91.     On information and belief, Plaintiff alleges that as to the “Notice Class,” Innovative

did not send such class members a notice pursuant to 15 U.S.C. § 1681k(a)(1).

       92.     On information and belief, Plaintiff alleges that as to the “Notice Class,” Innovative

did not itself or by its own court researchers or vendors attempt to verify the completeness or

current status of the public records pursuant to 15 U.S.C. § 1681k(a)(2), within 30 days before it

furnishes and sells these records in one of its reports.

       93.     Innovative’s failure to timely provide the required FCRA notices to the Plaintiff

and other members of the “Notice Class” violated 15 U.S.C. § 1681k(a)(1).

       94.     The conduct, action, and inaction of Defendant was willful, rendering it liable for

statutory and punitive damages in an amount to be determined by the Court pursuant to 15 U.S.C.

§ 1681n.

       95.     Plaintiff and other members of the putative “Notice Class” are entitled to recover

costs and attorneys’ fees as well as appropriate equitable relief from Innovative in an amount to

be determined by the Court pursuant to 15 U.S.C. § 1681n.

                    COUNT II – CLASS CLAIM AGAINST INNOVATIVE
                        Obsolete Information – 15 U.S.C. § 1681c(a)

       96.     Plaintiff reiterates each of the allegations in the preceding paragraphs as if set forth

herein at length.

       97.     The consumer report about Ms. Doe reported numerous obsolete criminal arrest

records that not only were expunged, but which antedated the report by more than seven years.




                                                  16
Case 4:20-cv-00107-AWA-LRL Document 1 Filed 07/10/20 Page 17 of 19 PageID# 17



       98.      Innovative also included obsolete information – for instance, records of arrests

antedating the report by more than seven years – in the consumer reports it sold to third parties

about the putative class members.

       99.      Defendant violated 15 U.S.C. § 1681c(a)(2) by reporting arrest information that

was not only expunged, it obviously antedated the report by more than seven years.

       100.     Defendant knew that it was forbidden by the FCRA to publish criminal arrest

information in a consumer report that is older than seven years, but despite this knowledge

published the obsolete information anyway.

       101.     As to the Named Plaintiff and the “Obsolete Information Class,” Innovative

regularly violates the prohibition on publishing obsolete information in violation of 15 U.S.C. §

1681c(a)(2).

       102.     As a result of the publication of obsolete information, the Named Plaintiff and the

“Obsolete Information Class” were subjected to the publication of information that was deemed

obsolete by Congress and specially excluded from information permitted in consumer reports.

       103.     The conduct, action, and inaction of Innovative was willful, rendering it liable for

statutory and punitive damages in an amount to be determined by the Court pursuant to 15 U.S.C.

§ 1681n.

       104.     Plaintiff and other members of the putative “Obsolete Information Class” are

entitled to recover costs and attorneys’ fees as well as appropriate equitable relief from Innovative

in an amount to be determined by the Court pursuant to 15 U.S.C. § 1681n.

                COUNT III – INDIVIDUAL CLAIM AGAINST INNOVATIVE
             Failure To Ensure Maximum Possible Accuracy – 15 U.S.C. § 1681e(b)

       105.     Plaintiff reiterates each of the allegations in the preceding paragraphs as if set forth




                                                  17
Case 4:20-cv-00107-AWA-LRL Document 1 Filed 07/10/20 Page 18 of 19 PageID# 18



at length herein.

          106.   The consumer report about Ms. Doe inaccurately reported numerous erroneous,

obsolete and expunged criminal records in a way that made it appear that the consumer had an

active criminal record upon which an employment decision might be made, and indeed was made.

          107.   Defendant violated 15 U.S.C. § 1681e(b) by failing to establish or to follow

reasonable procedures to assure maximum possible accuracy in the preparation of the consumer

reports it furnished regarding the Plaintiff.

          108.   As a result of this conduct by Defendant, Plaintiff suffered actual damages,

including without limitation, by example only and as described herein on her behalf by Counsel:

loss of employment, damage to reputation, embarrassment, humiliation, and other emotional and

mental distress.

          109.   Defendant’s violations of 15 U.S.C. § 1681e(b) were reckless or willful, rendering

Innovative liable pursuant to 15 U.S.C. § 1681n. In the alternative, Innovative was negligent,

entitling Plaintiff to recover under 15 U.S.C. § 1681o.

          110.   Plaintiff is entitled to recover actual damages and/or statutory damages, punitive

damages, costs and attorney’s fees from Defendant in an amount to be determined by the Court

pursuant to 15 U.S.C. §§ 1681n and 1681o.

          WHEREFORE, Plaintiff and the putative Classes respectfully pray for the following

relief:

       A.      An order certifying the proposed classes herein pursuant to FED. R. CIV. P. 23 and
appointing the undersigned counsel to represent same;

      B.      The creation of a common fund available to provide notice of and remedy
Defendants’ unlawful conduct;

          C.     That judgment be entered for Plaintiff individually for actual and/or statutory




                                                 18
Case 4:20-cv-00107-AWA-LRL Document 1 Filed 07/10/20 Page 19 of 19 PageID# 19



damages and punitive damages against Innovative for violation of 15 U.S.C. § 1681e(b) &
pursuant to 15 U.S.C. §§ 1681n and 1681o;

      D.     Statutory and punitive damages for all class claims;

      E.     Attorneys’ fees, expenses and costs; and

      F.     Pre-judgment and post-judgment interest as provided by law.

TRIAL BY JURY IS DEMANDED
                                           Respectfully submitted,

                                           JANE DOE, individually and on behalf of and all
                                           others similarly situated

                                           By:           /s/
                                           Susan Mary Rotkis, VSB 40693
                                           Price Law Group, APC
                                           382 S. Convent Ave.
                                           Tucson, AZ 85701
                                           Telephone: (520) 622-2481
                                           Email: susan@pricelawgroup.com




                                             19
